Exhibit 10.33

 

 

CPI AEROSTRUCTURES, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between CPI Aerostructures, Inc., a New
York corporation (the “Company”) and [DIRECTOR NAME] (the “Director”).

 

WHEREAS, the Company has adopted the Performance Equity Plan 2009 (the "Plan")
pursuant to which awards of Restricted Stock Units may be granted (capitalized
terms that are used but not defined herein have the meaning ascribed to them in
the Plan); and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.     Grant of Restricted Stock Units.

 

1.1     Pursuant to Section 8 of the Plan, the Company hereby issues to the
Director on the Grant Date an Award consisting of [NUMBER] Restricted Stock
Units (the “Restricted Stock Units”). Each Restricted Stock Unit represents the
right to receive one share of Common Stock, subject to the terms and conditions
set forth in this Agreement and the Plan.

 

1.2     The Restricted Stock Units shall be credited to a separate account
maintained for the Director on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

 

2.     Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Director to the Company.

 

3.     Vesting.

 

3.1     Except as otherwise provided herein, provided that the Director remains
a director on the Board or is otherwise engaged employed with the Company
through the applicable vesting date (“Continuous Service”), the Restricted Stock
Units will vest in accordance with the following schedule:

 

 

Vesting Date

Number of Restricted

Stock Units That Vest

Immediately

[25% of Restricted Stock Units]

April 1, 20__

[25% of Restricted Stock Units]

July 1, 20__

[25% of Restricted Stock Units]

October 1, 20__

[25% of Restricted Stock Units]

 

 
 

--------------------------------------------------------------------------------

 

 

 

The period over which the Restricted Stock vests is referred to as the
“Restricted Period.” Once vested, the Restricted Stock Units become “Vested
Units.”

 

3.2     If the Director’s Continuous Service terminates for any reason other
than the Director’s death, or Disability, at any time before all of his or her
Restricted Stock Units have vested, the Director’s unvested Restricted Stock
Units shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Director under this Agreement. If the Director’s Continuous
Service terminates prior to the Vesting Date as a result of the Director’s death
or Disability, 100% of the unvested Restricted Stock Units shall immediately
vest on the date of the Director’s termination of Continuous Service.

 

4.     Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Restricted Period and until such time as the Restricted
Stock Units are settled in accordance with Section 6, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Director. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by the Director and all of the Director’s rights to such units
shall immediately terminate without any payment or consideration by the Company.

 

5.     Rights as Shareholder.

 

5.1     The Director shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the Restricted Stock Units, such as rights
to vote or to receive dividends or other distributions, unless and until the
Restricted Stock Units vest and are settled by the issuance of such shares of
Common Stock.

 

5.2     Upon and following the settlement of the Restricted Stock Units, the
Director shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

6.     Settlement of Restricted Stock Units.

 

6.1     Subject to Section 9 hereof, promptly following the vesting date, the
Company shall issue and deliver to the Director the number of shares of Common
Stock equal to the number of Vested Units. The shares of Common Stock shall be
issued in certificate form or book-entry form in the records of the Company’s
transfer agent.

 

7.     No Right to Continued Service on the Board. Neither the Plan nor this
Agreement shall confer upon the Director any right to be retained as a Director
of the Company or in any other capacity. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director’s Continuous Service at any time, with or without Cause.

 

 
2

--------------------------------------------------------------------------------

 

 

8.     Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 3.2 of the
Plan.

 

9.     Tax Liability and Withholding.

 

9.1     As a condition to the issuance of any Restricted Stock Units, the
Company may withhold, or require the Director to pay or reimburse the Company
for any taxes which the Company determines are required to be withheld under
federal, state or local law in connection with the grant or vesting of the
Restricted Stock Units.

 

9.2     Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Director’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (b) does not commit to structure
the Restricted Stock Units to reduce or eliminate the Director’s liability for
Tax-Related Items.

 

10.     Legends.  A legend may be placed on any certificate(s) or other
document(s) delivered to the Director indicating restrictions on transferability
of the shares of Common Stock pursuant to this Agreement or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted.

 

11.     Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Director with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

12.     Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Executive Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Director under this Agreement shall be in writing and
addressed to the Director at the Director’s address as shown in the records of
the Company. Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

 

 
3

--------------------------------------------------------------------------------

 

 

13.     Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without regard to conflict of
law principles.

 

14.     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Director or the Company to the Committee
(excluding the Director if the Director serves on the Committee) for review. The
resolution of such dispute by the Committee shall be final and binding on the
Director and the Company.

 

15.     Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

16.     Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Director and
the Director’s beneficiaries, executors, administrators and the person(s) to
whom the Restricted Stock Units may be transferred by will or the laws of
descent or distribution.

 

17.     Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

18.     Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Director’s
membership on the Board.

 

19.     Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Director’s material rights under this Agreement without the Director’s consent.

 

20.     Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Director on account of non-compliance
with Section 409A of the Code.

 

 
4

--------------------------------------------------------------------------------

 

 

21.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

22.     Acceptance. The Director hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Director has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Director acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Director has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

CPI Aerostructures, Inc.

             

By: _____________________

 

 

Name:

 

Title:

 

 

 

 

[DIRECTOR NAME]

             

By: _____________________

 

 

Name:

 

 

 

 6

 